Case

- Rourder nce len tr "7 : MT13 Ba 9

 

1:

 

16-cv-00419-WES-PAS .Document 30 Filed 03/13/20 Page 1 of 2 PagelD #: 80

Gea ed

Ein bat

Lovrl. Gleple

arm awe: ng. ode aboot Cose #

le PS
uS Sg gat 783 Coyil Core from

o. Ly A, heen Var ING fhe Lh
Se palpi end Tale asd ie

much Ho ye Wn my ~ One fh
CA Men) Oo/ee Ro ~ th EI ‘haleree,

Tose tyke He e. ath Pe onbvye . AM hfess
pow posiice Fonearct | of of besfanse |

~ spell

  
 

Case £:16-cv-00419-WES-P

o

13/20

Page 2 of 2 PagelD #: 81

~

 

Initials

 

Prepared By

 

 

Approved By

 

 

 

 

 
